 l
                                                                       FILED
 2                                                          CLERK. U.S. OISTRiCT COURT

 3
                                                                ,~ 2 4 ~1
 4
                                                          CENTRAL DIS   ~   F CALIFORNIA
                                                          EASTERN DIV            DEPUTY
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                      Case No.: ~~ ~~ _
11                                                                      ~~ u(j~ ~.~
                          Plaintiff,                ORDER OF DETENTION PENDING
12                                                  FURTHER REVOCATION
                  v.                                PROCEEDINGS
13                                                   FED. R. CRIM. P. 32.1(a)(6); 18
                                                      .S.C. § 3143(a)(1))
14
                          Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the s~~~~'~ District of
18        ~~~~~1„~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and.
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (~        information in the Pretrial Services Report and Recommendation
26           (~)       information in the violation petition and reports)
27           (~)       the defendant's nonobjection to detention at this time
28            O        other:


                                                1
     1            and/ or
 2 B.()          The defendant has not met his/her burden of establishing by clear and
 3               convincing evidence that he/she is not likely to pose a danger to the
 4               safety of any other person or the community if released under 18 U.S.C.
 51              § 3142(b) or (c). This finding is based on the following:
 :
 .              ()     information in the Pretrial Services Report and Recommendation
 7               O     information in the violation petition and reports)
 8              ()     the defendant's nonobjection to detention at this time
 9              ()     other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~,,~ ~ Z~ ~ Z~ Z~
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
